Citation Nr: 0723318	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for organic 
mental disorder secondary to head trauma, currently evaluated 
as 10 percent disabling.  

2.  Propriety of correction of administrative error in 
October 1996, July 1997, and June 2002 rating decisions 
reflecting a 10 percent rating for residuals of skull 
fracture.  

3.  Entitlement to service connection for muscular atrophy of 
the left leg.  

4.  Entitlement to an increased disability rating for 
residuals of laceration of the palmar aspect of the left 
hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In May 2006, the veteran submitted a statement discussing his 
lung and left knee problems.  The statement appears to be an 
informal claim.  This matter is REFERRED to the RO for 
appropriate action.

The issue of entitlement to an increased disability rating 
for residuals of laceration of the palmar aspect of the left 
hand is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDINGS OF FACT

1.  The veteran's organic mental disorder associated with 
brain trauma is manifested by subjective complaints primarily 
of frequent headaches and forgetfulness (short-term memory), 
without sensory, neurological, or motor impairment, and 
without diagnosis of multi-infarct dementia.  

2.  A May 1992 rating decision granted service connection for 
residuals of skull fracture and assigned an initial 
noncompensable rating effective November 27, 1991; the 
veteran was so notified in July 1992 and did not appeal.  

3.  The rating decision dated October 4, 1996 erroneously 
continued the evaluation of residuals, skull fracture as 10 
percent instead of the correct evaluation of 0 percent, and 
continuation of this error in subsequent rating decisions 
resulted in an incorrect combined evaluation of 70 percent on 
rating dated June 6, 2002.  

4.  In January 2003, the RO proposed to correct 
administrative error made in October 1996, July 1997, and 
June 2002 rating decisions annotating a 10 percent rating for 
skull fracture residuals, and so informed the veteran by 
letter in that same month, giving him 60 days within which to 
provide evidence or ask for a hearing.  

5.  An August 2003 rating decision reflects a corrected, zero 
percent rating for residuals of skull fracture effective 
December 1, 2003.     
  
6.  The evidence of record does not demonstrate atrophy of 
left leg muscles shown to be etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for organic mental 
disorder are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (2006).  

2.  Correction of administrative error in the October 1996, 
July 1997, and June 2002 rating decisions showing a 10 
percent rating in effect for skull fracture residuals is 
proper.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.105(a) (2006).        

3.  The criteria for service connection for atrophy of left 
leg muscles are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Organic Mental Disorder

A May 1992 rating decision granted service connection for 
organic mental disorder due to head trauma.  An initial 10 
percent rating was assigned effective November 27, 1991.  An 
August 2003 rating decision denied the January 2003 claim 
seeking an increased rating for organic mental disorder.  
Appeal was filed on that decision.  The issue before the 
Board is the current extent of disability due to organic 
mental disorder, and evidence dated within a year before 
January 2003, and after, is most pertinent to this issue.         

The disability is evaluated under hyphenated Diagnostic Code 
8045-9304, in 38 C.F.R. §§ 4.124a and 4.130 (2006).  
Diagnostic Code 8045 evaluates brain disease due to trauma.  
It provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic code specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  The 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of diagnosis of multi-infarct dementia associated 
with brain trauma.     

Diagnostic Code 9304 evaluates dementia due to head trauma.  
A noncompensable rating is assigned where there is a formally 
diagnosed mental condition, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A minimum 
compensable 10 percent rating is assigned where the diagnosed 
mental condition caused occupational and social impairment 
due to mild or transient symptoms which decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms are 
controlled by continuous medication.       

The evidence dated within the time period relevant to this 
appeal does not support a rating higher than the 10 percent 
presently in effect.  First, Diagnostic Code 8045 directs 
that neurological impairment be evaluated under a Code 
specific to neurological impairment, and the Board has 
considered pertinent evidence concerning motor, sensory, or 
mental functioning, consistent with 38 C.F.R. § 4.124a and 
diagnostic codes therein, and as well, 38 C.F.R. §§ 4.120 
through 4.124.  The evidence does not demonstrate 
manifestations like epilepsy, seizures, hemiplegia, or nerve 
paralysis, attributed to the service-connected organic mental 
disorder.  (See, e.g., recent VA medical records and the 
veteran's statements discussing decreased sensation in the 
left hand, but the clinical evidence indicates that such 
manifestations are associated with laceration of the left 
palm, for which service connection is in effect.)  The 
veteran denied having had seizures since service.  See May 
2005 compensation and pension examination (C&P) report.          
      
The veteran does complain of frequent headaches (typically 
once or twice a month, lasting one to one-half hours at a 
time and relieved by the use of aspirin; typically triggered 
by emotional or relationship problems, or financial problems 
- see May 2005 C&P report), although the clinical evidence 
does not show that they are of the migraine type (38 C.F.R. 
§ 4.124a, Diagnostic Code 8100).  Headaches and difficulty 
with short term memory appear to be his primary problems, 
based on the veteran's complaints.  He also complains of 
occasional insomnia; occasional lightheadedness, but not 
vertigo or nausea; numbness in the left parietal scalp, but 
not paresthesia; and tinnitus (service-connected).  He has no 
visual disturbance associated with the disability, or 
photophobia, or bowel or bladder impairment.  He complains of 
pressure sensation in the left skull area.  His jaws "tense 
up" during episodes of headache, and the examiner, in May 
2005, stated that that appears to be primarily muscular in 
origin.  Also, in May 2005, the examiner found no objective 
evidence of impaired motor skills, visual or other sensory 
disturbance, or neurological impairment determined to be 
manifestations of organic mental disorder.  There is no lay 
or medical evidence of speech problems.  Gait, stance, and 
coordination are normal.  Another examiner said that the 
cranial nerves appear to be intact (March 2003 C&P 
examination report).           

Therefore, Diagnostic Code 8045 cannot be the basis for a 
higher rating.  That diagnostic code does not permit more 
than the current 10 percent rating for what the veteran does 
report - subjective complaints like lightheadedness, 
insomnia, headaches.  And, in the absence of diagnosis of 
multi-infarct dementia associated with brain trauma, 
Diagnostic Code 8045 does not permit a rating higher than 10 
percent under Diagnostic Code 9304.  

The Board concludes that the preponderance of the evidence is 
against higher evaluation.  There is no reasonable doubt to 
be resolved.  38 C.F.R. § 4.3 (2006).  

II.  Skull Fracture Residuals

A May 1992 rating decision granted, among other things, 
service connection for residuals of skull fracture.  An 
initial noncompensable rating was assigned for residuals of 
skull fracture, effective November 27, 1991, the day after 
the veteran's discharge from active duty.  On July 13, 1992, 
the veteran was notified of the rating decision and of his 
appeal rights.  The July 1992 letter stated that the 
noncompensable rating is assigned for that disability based 
on lack of evidence of loss of any part of the skull.  The 
veteran did not appeal the May 1992 decision specifically on 
the issue of noncompensable rating assigned for residuals of 
skull fracture.  The unappealed May 1992 decision, on the 
issue of noncompensable rating assigned for residuals of 
skull fracture, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).          

The January 2003 rating decision proposed the correction of 
an error in an October 1996 rating decision that was 
continued in subsequent rating decisions.  In one part of the 
rating decision, the assistant service center manager 
certified that clear and unmistakable error (38 C.F.R. 
§ 3.105(a)) had been identified as a clerical error in the 
rating decision dated October 4, 1996 erroneously continuing 
the evaluation of residuals, skull fracture as 10 percent 
instead of the correct evaluation of 0 percent, and as 
continuation of this error in subsequent rating decisions 
that resulted in an incorrect combined evaluation of 70 
percent on rating dated June 6, 2002.  Citing 38 C.F.R. 
§ 3.400(k), it was stated that each assigned effective date 
of this corrected rating corresponds to the date from which 
benefits would have been payable if it had been made on the 
date of the reversed decision.  In contrast, another part of 
the rating decision - the reasons for decision - proposed to 
correct the evaluation to 0 percent and, thus, decrease the 
combined rating to 60 percent, and stated that this 
administrative action in accordance with 38 C.F.R. § 3.105(e) 
will not create an overpayment.  Section 3.105(e) provides 
for notice to the claimant and reduction or discontinuance of 
the award effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary 
expires.

The veteran was notified of the proposed action by letter in 
January 2003, and given 60 days within which to present 
evidence or request a hearing.  The veteran disagreed with 
the proposed reduction in January 2003 and thereafter.  The 
RO, in an August 2003 rating decision, reduced the evaluation 
of residuals of skull fracture to 0 percent, effective from 
December 1, 2003, stating that because the erroneous 
evaluation of 10 percent was due solely to administrative 
error, the effective date of the reduction would be the last 
day of the month in which a 60-day period from the date of 
the final rating action expires.  On August 29, 2003, the 
veteran was notified of that action, which he appealed.  

There is no dispute that the initial rating decision in May 
1992 assigned a 0 percent - rather than a 10 percent - rating 
for the residuals of skull fracture, and that the October 
1996 rating decision, through administrative error, 
erroneously characterized the current disability evaluation 
as 10 percent - rather than as 0 percent - and that 
subsequent rating decisions in July 1997 and June 2002 merely 
perpetuated the October 1996 error, until it was discovered 
in January 2003.   

Further, although, as explained, the instant case does not 
involve reduction in the percentage rating for skull fracture 
residuals based on evidence of improvement, but rather, arose 
from RO action to correct an administrative error, the record 
reflects that the veteran has been afforded due process 
associated with reduction in ratings, as discussed above.  
See 38 C.F.R. § 3.105(e) (2006) (Where a reduction in an 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  VA must notify the veteran that he has 60 
days to present additional evidence showing that compensation 
should be continued at the present level.).  After completing 
the predetermination procedures, VA must send the veteran 
written notice of the final action, which must set forth the 
reasons for the action and the evidence upon which the action 
is based.  Where a reduction of benefits is found warranted 
and the proposal was made under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(i)(2) (2006).
 
Although the January 2003 rating decision contained 
references both to 38 C.F.R. § 3.105(e) and to clear and 
unmistakable error (which would be governed by 38 C.F.R. 
§ 3.105(a)), the RO followed the procedures of 38 C.F.R. 
§ 3.105(e) and reduced the rating from December 1, 2003, 
rather than from the date flowing from the reversed decision.  
In contesting the reduction of the rating, the veteran wrote 
multiple times, contending that his benefits should not be 
reduced and describing his various head injury-related 
problems.  However, those complaints, whether reported in his 
statements or as memorialized in clinical records, were 
considered as manifestations of organic mental disorder, a 
disability for which service connection and compensable 
rating are in effect, under different rating criteria; they 
have been discussed above, in Section I of this decision.  

As the veteran had never actually been assigned a 10 percent 
rating for the service-connected residuals of skull fracture, 
because the reference to a current 10 percent rating in the 
October 1996 rating had been an administrative error, the 
reduction was not a reduction of the percentage rating 
assigned for the disability based on evidence of improvement 
in symptoms or manifestations of the disability, as the 
veteran apparently believes.  Despite the confusion resulting 
from references both to clear and unmistakable error and to 
38 C.F.R. § 3.105(e), the Board notes that the procedures of 
Section 3.105(e) resulted in a later effective date of the 
reduction than would have resulted if procedures based on 
clear and unmistakable error had been followed.  Thus, there 
was no prejudice to the veteran in the RO's choice of rating 
reduction procedures.  And, because the veteran had never 
actually been assigned a 10 percent disability evaluation - 
the references to the current 10 percent rating clearly being 
administrative error - the Board finds no basis upon which to 
restore the incorrect 10 percent rating.  

III.  Service Connection

The veteran contends that the muscles in his left leg have 
atrophied due to ligament reconstruction surgery performed on 
his left knee.  A 10 percent rating has been in effect for 
that disability since November 27, 1991.  Service connection 
is granted for a disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service connection, in general, requires 
medical evidence or clinical opinion establishing a link 
between the two.  38 C.F.R. § 3.303; Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

The record includes multiple VA C&P examinations performed 
since discharge in November 1991, as well as private medical 
records.  The veteran was evaluated in May 2005 (VA).  The 
examiner explicitly stated that there was no muscle atrophy.  
There is no evidence contrary to the examiner's statement in 
May 2005, other than the veteran's contention.  Without 
clinical evidence of muscle atrophy as claimed, the Board 
does not find that the record favors service connection.  The 
benefit-of-reasonable doubt rule in inapplicable.  38 C.F.R. 
§ 3.102 (2006).   

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, with respect to the issue of propriety of the 
correction of the rating for skull fracture residuals, this 
appeal did not arise from a claim.  Rather, it arose from a 
proposal to correct administrative error and, as such, it is 
subject to notice procedures in 38 C.F.R. § 3.105.  Duties to 
notify and assist are not applicable to CUE analyses.  See 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (en 
banc) (holding that duties to notify and assist are 
inapplicable to allegations of CUE in a prior Board 
decision); Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(such duties are inapplicable to allegations of CUE in a 
prior RO rating decision).  Similarly, the duties to notify 
and to assist in 38 C.F.R. § 3.159 do not apply to claims for 
waiver of recovery of overpayments, which have their own 
notice procedures.  Barger v. Principi, 16 Vet. App. 132 
(2002).  

As for the organic mental disorder increased rating claim and 
left leg muscular atrophy service connection claim, the 
veteran was not provided notice consistent with the above 
requirements before August 2003, when the RO issued the 
rating decision that is now on appeal.  However, VA 
appropriately cured the notice defect during the appeal 
period such that the Board finds no material prejudice 
occurred due to a substantive notice defect, including that 
due to the timing error.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In October 2003, VA sent the veteran a letter informing the 
veteran that a higher rating for organic mental disorder 
requires evidence of dementia associated with brain trauma 
and that service connection for the claimed left leg 
disability requires evidence that he has the disability shown 
to be related to active service.  The veteran was further 
advised that, if he identifies the sources of such evidence, 
then VA would assist him in securing the missing evidence 
from those sources.  He was also advised that, 
notwithstanding VA's duty to assist, he is ultimately 
responsible for ensuring that his claim is substantiated with 
evidence not in federal custody.  The veteran did not respond 
to that letter indicating that there exists any evidence 
concerning the issues on appeal, although he submitted 
multiple statements describing the nature and extent of his 
disabilities and additional argument.  The RO arranged for 
the veteran to undergo appropriate C&P examinations, and the 
veteran was so examined, before and after October 2003, in 
connection with his claims, although the record indicates 
that he failed to appear for one of those examinations (May 
2005 psychiatric disorder examination).  The RO secured on 
its own VA clinical records.  In January 2005, the veteran 
was sent a second duty-to-assist letter, which included 
notice of the "fourth element" and reinforced notice of the 
other elements addressed in the October 2003 letter.  In 
March 2005, the veteran indicated that he has no additional 
evidence to submit.  In December 2005, the veteran responded 
to the Supplemental Statement of the Case indicating that he 
has no additional evidence to submit and that he desires 
immediate Board review of his appeal.  Additionally, in April 
2006, the veteran was provided notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records and examination findings, and the veteran's written 
statements.  Despite appropriate notice, the veteran has not 
identified sources of evidence not already of record but 
which he desires VA to review before adjudicating his claim.  
As explained, he has expressed his desire for expeditious 
Board review.  

Finally, with respect to the failure to appear for the May 
2005 C&P "mental disorders" examination, there is no 
evidence of communication from the veteran or his 
representative concerning why the veteran did not report for 
that examination, although he did appear for the C&P 
"bones" examination.  Both were scheduled to be held in the 
same week.  The Board does not find evidence that the veteran 
was specifically advised that the consequences of failure to 
appear could include denial of his claim.  However, the 
veteran is represented in this appeal, and, as recently as in 
June 2007, the representative submitted argument on the 
veteran's behalf, but it indicates nothing about why the 
veteran failed to appear, or that there may be additional 
evidence concerning psychiatric or cognitive impairment that 
might be more recent than the evidence that is already of 
record and which the Board has considered.  Moreover, the 
record does contain clinical evidence dated within the time 
period pertinent to this appeal and which concerns various 
manifestations, including claimed psychiatric or emotional 
problems which the veteran apparently believes are associated 
with his organic mental disorder.  The Board has addressed 
the veteran's concerns about those problems.  Under the 
circumstances, the Board is not inclined to conclude that a 
decision should be deferred based on apparent lack of notice 
of provisions in 38 C.F.R. § 3.655.     


ORDER

An increased rating for organic mental disorder secondary to 
head trauma is denied. 

Correction of administrative error to reflect a 
noncompensable (zero percent) rating for residuals of skull 
fracture was proper.

Service connection for muscular atrophy of the left leg is 
denied.  


REMAND

In the January 2003 rating decision that proposed reduction 
in the evaluation of the veteran's service-connected 
residuals of skull fracture, the RO also continued the 
current 10 percent rating for service-connected laceration of 
the palmar aspect of the left hand.  The veteran was so 
informed in the letter dated January 21, 2003.  The veteran 
submitted several letters in response to this notice, 
including one dated January 23, 2003 and received by the RO 
on January 27, 2003.  This letter stated that it was a notice 
of disagreement with the rating decision pertaining to the 
laceration of the palmar aspect of the left hand, as well as 
the proposed reduction in the rating for the skull fracture, 
and, in part, mentioned that the left hand causes problems 
with employment.  This qualifies as a notice of disagreement 
with the January 2003 rating decision continuing the 10 
percent rating for laceration of the palmar aspect of the 
left hand.  See 38 C.F.R. §§ 20.201, 20.302(a).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.

Therefore, this matter is REMANDED for the following action:

Send the veteran and his representative a 
statement of the case concerning the 
January 2003 rating decision continuing 
the 10 percent rating for laceration of 
the palmar aspect of the left hand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


